                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            Case No. 5:18-cv-00148-FL

BETTY EILEEN DONOVAN,                )
                                     )
            Plaintiff,               )
                                     )
v.                                   )                            ORDER
                                     )
BRAGG MUTUAL FEDERAL CREDIT UNION )
and JOHN SZOKA, individually,        )
                                     )
            Defendants.              )
____________________________________ )

       THIS MATTER IS BEFORE THE COURT on Plaintiff’s Motion for Leave to File a

Second Amended Complaint pursuant to Rule 15 of the Federal Rules of Civil Procedure, and

requesting leave to allow Plaintiff to file the proposed Second Amended Complaint attached as

Exhibit A to the Motion. Having carefully considered the Motion, Plaintiff’s proposed Second

Amended Complaint, the record, and the parties’ respective arguments relating thereto, the

undersigned will grant the Motion.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Leave to File a Second

Amended Complaint is GRANTED. The Clerk is directed to file the Second Amended

Complaint that is attached as Exhibit A to the Motion.

       SO ORDERED.

              This the ____ day of __________________, 2018.



                                            _____________________________________
                                            U.S.D.J.




         Case 5:18-cv-00148-FL Document 33-4 Filed 02/18/19 Page 1 of 1
